Citation Nr: 1312209	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury with headaches, blurred vision, and photophobia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.

The Veteran requested a videoconference hearing before the Board in his May 2009 substantive appeal.  The Veteran withdrew his request for a hearing in February 2010.  See 38 C.F.R. § 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 remand, the Board instructed the RO to provide the Veteran with a VA examination to determine the etiology of his traumatic brain injury.  March 2012 notice letters were sent to the Veteran advising him that VA examinations were scheduled in March and April 2012, but the Veteran did not appear for the scheduled VA examinations.  However, review of the record reflects that the March 2012 letters sent to the Veteran notifying him of the date, time, and location of his scheduled VA examinations were not sent to him at his current address of record.  Thus, it is unlikely that the Veteran received notice of the scheduling of the examinations.  Accordingly, the RO should again schedule the Veteran for the appropriate VA examinations to determine the etiology of his traumatic brain injury, and provide notice of the examinations to the Veteran at his current address of record.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations by a specialist or specialists to determine the presence and etiology of any chronic disability manifested by headaches, blurred vision, photophobia, and/or any other manifestation of traumatic brain injury.  Notice of the examination(s) must be sent to the Veteran at his current address of record.  The claims file, all electronic records, and a copy of this remand must be provided to the examiner for review, and the examiner should indicate that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report should include a discussion of any current headaches, blurred vision, photophobia, or any diagnosed traumatic brain disorders.  Following a thorough review and discussion of the pertinent evidence of record, the examiner must provide an opinion as to whether any chronic disability manifested by headaches, blurred vision, photophobia, and/or any other manifestation of traumatic brain injury found on examination is at least a likely as not (i.e., a 50 percent probability or greater) etiologically related to the Veteran's active military service, to include the documented in-service injury of being hit in the head with a bottle.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must so state, and provide the reasons why an opinion would require speculation.  Any additional development of the evidence deemed necessary to provide the requested opinion should be identified.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


